Citation Nr: 0318096	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-18 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
depressive reaction.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This case was the subject of a November 2001 hearing before 
the undersigned Veterans Law Judge.


REMAND

The agency of original jurisdiction has not apprised the 
veteran of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  The RO should 
ensure compliance with the duty to notify and assist 
provisions of the VCAA, to include notifying the veteran of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Pursuant to VA regulations, the Board has sent a letter to 
the veteran informing him of the VCAA and its impact on his 
claim, and giving him 30 days to respond.  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the pertinent 
regulations, 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claim for the RO 
to accomplish the duties to notify and assist as mandated by 
the VCAA.

Additionally, at his November 2001 Board hearing, the veteran 
alleged an increase in his level of disability due to his 
service-connected depressive reaction and noted that he had 
not been afforded a VA compensation examination to determine 
the current severity of his disability in connection with his 
current claim.  Given the foregoing, the Board finds that a 
contemporaneous VA psychiatric examination is warranted in 
order to make an informed decision regarding the current 
severity of the veteran's psychoneurotic disorder.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002); 
Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the current severity 
of his service-connected depressive 
reaction.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner must also 
comment on the extent to which the 
disability affects occupational and 
social functioning, and should provide a 
numerical Global Assessment of 
Functioning.  

The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  The examiner should 
indicate whether the claims folder was 
reviewed.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (2002), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
30 percent for depressive reaction  with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in November 2000.
 
3.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2000 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




